UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1481


CHRISTOPHER JAY DUDLEY,

                Plaintiff - Appellant,

          v.

4-MCCAR-T, INCORPORATED; MCDONALD’S,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00520-sgw-mfu)


Submitted:   November 30, 2011            Decided:   December 15, 2011


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Jay Dudley, Appellant Pro Se. Steven Robert Becker,
VORYS, SATER, SEYMOUR & PEASE, Washington, D.C.; Steven R.
Miller, VORYS, SATER, SEYMOUR & PEASE, Cincinnati, Ohio; Adam J.
Rocco, VORYS, SATER, SEYMOUR & PEASE, Columbus, Ohio; Gregory
Branch Robertson, HUNTON & WILLIAMS, LLP, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      Jay    Dudley     appeals    the    district    court’s

order denying relief on his employment discrimination claims.

We   have   reviewed       the   record   and    find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Dudley    v.    4-McCar-T,     Inc.,   No.    7:09-cv-00520-sgw-mfu

(W.D. Va. May 4, 2011).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the       court   and   argument       would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                          2